                                          Case 4:20-cv-05900-YGR Document 13 Filed 01/22/21 Page 1 of 7




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         CYMEYON HILL,
                                   5                                                         Case No. 20-cv-05900-YGR (PR)
                                                        Plaintiff,
                                   6
                                                  v.                                         ORDER OF SERVICE
                                   7
                                         E. BLACK, et al.,
                                   8
                                                        Defendants.
                                   9

                                  10     I.   INTRODUCTION
                                  11          Plaintiff, a civil detainee, filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  12   Dkt. 1. Thereafter, Plaintiff filed an amended complaint, which is the operative complaint in this
Northern District of California
 United States District Court




                                  13   action. Dkt. 9. He alleges violations of his constitutional rights by prison officials and medical

                                  14   staff at Salinas Valley State Prison (“SVSP”). See id.

                                  15          The Court will grant his motion for leave to proceed in forma pauperis in a separate

                                  16   written Order.

                                  17          In his amended complaint, Plaintiff names the following Defendants at SVSP: Sgt. E.

                                  18   Black; Officers D. Leach,1 R. Borrego, E. Avila, N. Reese, and J. Garcia2; and Registered Nurse

                                  19   Augustin. Dkt. 9 at 3.3 Plaintiff seeks injunctive relief and monetary damages. Id. at 9.

                                  20          Venue is proper because certain events giving rise to the claims are alleged to have

                                  21   occurred at SVSP, which is located in this judicial district. See 28 U.S.C. § 1391(b). The Court

                                  22   now conducts its initial review of the amended complaint pursuant to 28 U.S.C. § 1915A.

                                  23

                                  24          1
                                                This Defendant’s first initial is incorrectly listed as “N. Leach” in the Court’s docket, but
                                       the correct initial should be listed as “D. Leach.” See Dkt. 9 at 3.
                                  25
                                              2
                                                This Defendant is incorrectly listed as “Sheriff F. Garcia” and “Officer T. Garcia” in the
                                  26   Court’s docket, but this Defendant should be listed as “Officer J. Garcia.” See Dkt. 9 at 3.
                                  27          3
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                  28   filing system and not those assigned by Plaintiff.
                                          Case 4:20-cv-05900-YGR Document 13 Filed 01/22/21 Page 2 of 7



                                        II.        DISCUSSION
                                   1
                                              A.      Standard of Review
                                   2
                                                   A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                   3
                                       redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.
                                   4
                                       § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                   5
                                       that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
                                   6
                                       monetary relief from a defendant who is immune from such relief. See id. § 1915A(b)(1), (2).
                                   7
                                       Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police Dep’t,
                                   8
                                       901 F.2d 696, 699 (9th Cir. 1988).
                                   9
                                                   Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                  10
                                       claim showing that the pleader is entitled to relief.” To comport with Rule 8, “[s]pecific facts are
                                  11
                                       not necessary; the statement need only give the defendant fair notice of what the . . . claim is and
                                  12
Northern District of California




                                       the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).
 United States District Court




                                  13
                                       Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                  14
                                       plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than
                                  15
                                       labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                  16
                                       do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”
                                  17
                                       Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must
                                  18
                                       proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. The United
                                  19
                                       States Supreme Court has explained the “plausible on its face” standard of Twombly: “While legal
                                  20
                                       conclusions can provide the complaint’s framework, they must be supported by factual
                                  21
                                       allegations. When there are well-pleaded factual allegations, a court should assume their veracity
                                  22
                                       and then determine whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal,
                                  23
                                       556 U.S. 662, 679 (2009).
                                  24
                                                   To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
                                  25
                                       (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that
                                  26
                                       the alleged violation was committed by a person acting under color of state law. See West v.
                                  27
                                       Atkins, 487 U.S. 42, 48 (1988).
                                  28
                                                                                            2
                                          Case 4:20-cv-05900-YGR Document 13 Filed 01/22/21 Page 3 of 7




                                   1          A supervisor may be liable under section 1983 upon a showing of personal involvement in

                                   2   the constitutional deprivation or a sufficient causal connection between the supervisor’s wrongful

                                   3   conduct and the constitutional violation. Redman v. County of San Diego, 942 F.2d 1435, 1446

                                   4   (9th Cir. 1991) (en banc) (citation omitted). A supervisor therefore generally “is only liable for

                                   5   constitutional violations of his subordinates if the supervisor participated in or directed the

                                   6   violations, or knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d

                                   7   1040, 1045 (9th Cir. 1989). This includes evidence that a supervisor implemented “a policy so

                                   8   deficient that the policy itself is a repudiation of constitutional rights and is the moving force of

                                   9   the constitutional violation.” Redman, 942 F.2d at 1446; see Jeffers v. Gomez, 267 F.3d 895, 917

                                  10   (9th Cir. 2001).

                                  11   III.   LEGAL CLAIMS
                                  12          Plaintiff alleges claims stemming from a cell extraction on August 4, 2020, which the
Northern District of California
 United States District Court




                                  13   Court has summarized as the following: (1) an excessive force claim in violation of his Eighth

                                  14   Amendment rights, and Plaintiff has adequately linked Defendants Black, Leach, Borrego, Avila,

                                  15   Reese, and Garcia to his claim based on Defendant Leach’s acts of “striking Plaintiff with [a]

                                  16   baton in [his] left shoulder and [the] side [his] head,” as well as Defendants’ acts of “punching and

                                  17   kicking Plaintiff after he was in full leg restraints for several minutes” and “repeatedly smashing

                                  18   Plaintiff’s face and neck into the floor with the[ir] knees and arms”; and (2) a claim of deliberate

                                  19   indifference to Plaintiff’s serious medical needs in violation of his Eighth Amendment rights,

                                  20   stemming from Defendant Augustin’s failure to properly treat Plaintiff’s injuries to his head and

                                  21   shoulders stemming from the August 4, 2020 incident. Dkt. 1 at 5, 7, 9.

                                  22          Plaintiff has stated cognizable Eighth Amendment claims of: (1) excessive force against

                                  23   Defendants Black, Leach, Borrego, Avila, Reese, and Garcia; and (2) deliberate indifference to his

                                  24   serious medical needs against Defendant Augustin.

                                  25   IV.    CONCLUSION
                                  26          For the foregoing reasons, the Court orders as follows:

                                  27          1.      Plaintiff has stated cognizable Eighth Amendment claims of: (1) excessive force

                                  28   against Defendants Black, Leach, Borrego, Avila, Reese, and Garcia; and (2) deliberate
                                                                                          3
                                          Case 4:20-cv-05900-YGR Document 13 Filed 01/22/21 Page 4 of 7




                                   1   indifference to his serious medical needs against Defendant Augustin.

                                   2             2.    The Clerk shall send a Notice of Lawsuit and Request for Waiver of Service of

                                   3   Summons, two copies of the Waiver of Service of Summons, a copy of the amended complaint

                                   4   and all attachments thereto (dkt. 9), and a copy of this Order to the following Defendants at SVSP:

                                   5   Sgt. E. Black; Officers D. Leach, R. Borrego, E. Avila, N. Reese, and J. Garcia; and

                                   6   Registered Nurse Augustin. The Clerk shall also send a copy of the amended complaint and a

                                   7   copy of this Order to the State Attorney General’s Office in San Francisco. Additionally, the

                                   8   Clerk shall send a copy of this Order to Plaintiff.

                                   9             3.    Defendants are cautioned that Rule 4 of the Federal Rules of Civil Procedure

                                  10   requires them to cooperate in saving unnecessary costs of service of the summons and amended

                                  11   complaint. Pursuant to Rule 4, if Defendants, after being notified of this action and asked by the

                                  12   Court, on behalf of Plaintiff, to waive service of the summons, fail to do so, Defendants will be
Northern District of California
 United States District Court




                                  13   required to bear the cost of such service unless good cause can be shown for the failure to sign and

                                  14   return the waiver form. If service is waived, this action will proceed as if Defendants had been

                                  15   served on the date that the waiver is filed, except that pursuant to Rule 12(a)(1)(B), Defendants

                                  16   will not be required to serve and file an answer before sixty (60) days from the date on which the

                                  17   request for waiver was sent. (This allows a longer time to respond than would be required if

                                  18   formal service of summons is necessary.) Defendants are asked to read the statement set forth at

                                  19   the foot of the waiver form that more completely describes the duties of the parties with regard to

                                  20   waiver of service of the summons. If service is waived after the date provided in the Notice but

                                  21   before Defendants have been personally served, the Answer shall be due sixty (60) days from the

                                  22   date on which the request for waiver was sent or twenty (20) days from the date the waiver form

                                  23   is filed, whichever is later.

                                  24             4.    Defendants shall answer the amended complaint in accordance with the Federal

                                  25   Rules of Civil Procedure. The following briefing schedule shall govern dispositive motions in this

                                  26   action:

                                  27                   a.      No later than sixty (60) days from the date their answer is due, Defendants

                                  28   shall file a motion for summary judgment or other dispositive motion. The motion must be
                                                                                             4
                                          Case 4:20-cv-05900-YGR Document 13 Filed 01/22/21 Page 5 of 7




                                   1   supported by adequate factual documentation, must conform in all respects to Federal Rule of

                                   2   Civil Procedure 56, and must include as exhibits all records and incident reports stemming from

                                   3   the events at issue. A motion for summary judgment also must be accompanied by a Rand4 notice

                                   4   so that Plaintiff will have fair, timely, and adequate notice of what is required of him in order to

                                   5   oppose the motion. Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012) (notice requirement set out

                                   6   in Rand must be served concurrently with motion for summary judgment). A motion to dismiss

                                   7   for failure to exhaust available administrative remedies must be accompanied by a similar notice.

                                   8   However, the Court notes that under the new law of the circuit, in the rare event that a failure to

                                   9   exhaust is clear on the face of the amended complaint, Defendants may move for dismissal under

                                  10   Rule 12(b)(6), as opposed to the previous practice of moving under an unenumerated Rule 12(b)

                                  11   motion. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (overruling Wyatt v. Terhune, 315

                                  12   F.3d 1108, 1119 (9th Cir. 2003), which held that failure to exhaust available administrative
Northern District of California
 United States District Court




                                  13   remedies under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), should be raised by a

                                  14   defendant as an unenumerated Rule 12(b) motion). Otherwise, if a failure to exhaust is not clear

                                  15   on the face of the amended complaint, Defendants must produce evidence proving failure to

                                  16   exhaust in a motion for summary judgment under Rule 56. Id. If undisputed evidence viewed in

                                  17   the light most favorable to Plaintiff shows a failure to exhaust, Defendants are entitled to summary

                                  18   judgment under Rule 56. Id. But if material facts are disputed, summary judgment should be

                                  19   denied and the district judge, rather than a jury, should determine the facts in a preliminary

                                  20   proceeding. Id. at 1168.

                                  21          If Defendants are of the opinion that this case cannot be resolved by summary judgment,

                                  22   Defendants shall so inform the Court prior to the date the summary judgment motion is due. All

                                  23   papers filed with the Court shall be promptly served on Plaintiff.

                                  24                   b.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court

                                  25   and served on Defendants no later than twenty-eight (28) days after the date on which

                                  26   Defendants’ motion is filed.

                                  27

                                  28          4
                                                  Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998).
                                                                                        5
                                          Case 4:20-cv-05900-YGR Document 13 Filed 01/22/21 Page 6 of 7




                                   1                  c.      Plaintiff is advised that a motion for summary judgment under Rule 56 of

                                   2   the Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you

                                   3   must do in order to oppose a motion for summary judgment. Generally, summary judgment must

                                   4   be granted when there is no genuine issue of material fact—that is, if there is no real dispute about

                                   5   any fact that would affect the result of your case, the party who asked for summary judgment is

                                   6   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                   7   makes a motion for summary judgment that is supported properly by declarations (or other sworn

                                   8   testimony), you cannot simply rely on what your amended complaint says. Instead, you must set

                                   9   out specific facts in declarations, depositions, answers to interrogatories, or authenticated

                                  10   documents, as provided in Rule 56(c), that contradict the facts shown in the defendant’s

                                  11   declarations and documents and show that there is a genuine issue of material fact for trial. If you

                                  12   do not submit your own evidence in opposition, summary judgment, if appropriate, may be
Northern District of California
 United States District Court




                                  13   entered against you. If summary judgment is granted, your case will be dismissed and there will

                                  14   be no trial. Rand, 154 F.3d at 962-63.

                                  15          Plaintiff also is advised that—in the rare event that Defendants argue that the failure to

                                  16   exhaust is clear on the face of the amended complaint—a motion to dismiss for failure to exhaust

                                  17   available administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit

                                  18   without prejudice. To avoid dismissal, you have the right to present any evidence to show that

                                  19   you did exhaust your available administrative remedies before coming to federal court. Such

                                  20   evidence may include: (1) declarations, which are statements signed under penalty of perjury by

                                  21   you or others who have personal knowledge of relevant matters; (2) authenticated documents—

                                  22   documents accompanied by a declaration showing where they came from and why they are

                                  23   authentic, or other sworn papers such as answers to interrogatories or depositions; (3) statements

                                  24   in your amended complaint insofar as they were made under penalty of perjury and they show that

                                  25   you have personal knowledge of the matters state therein. As mentioned above, in considering a

                                  26   motion to dismiss for failure to exhaust under Rule 12(b)(6) or failure to exhaust in a summary

                                  27   judgment motion under Rule 56, the district judge may hold a preliminary proceeding and decide

                                  28   disputed issues of fact with regard to this portion of the case. Albino, 747 F.3d at 1168.
                                                                                         6
                                          Case 4:20-cv-05900-YGR Document 13 Filed 01/22/21 Page 7 of 7




                                   1           (The notices above do not excuse Defendants’ obligation to serve similar notices again

                                   2   concurrently with motions to dismiss for failure to exhaust available administrative remedies and

                                   3   motions for summary judgment. Woods, 684 F.3d at 935.)

                                   4                   d.      Defendants shall file a reply brief no later than fourteen (14) days after the

                                   5   date Plaintiff’s opposition is filed.

                                   6                   e.      The motion shall be deemed submitted as of the date the reply brief is due.

                                   7   No hearing will be held on the motion unless the Court so orders at a later date.

                                   8           5.      Discovery may be taken in this action in accordance with the Federal Rules of Civil

                                   9   Procedure. Leave of the Court pursuant to Rule 30(a)(2) is hereby granted to Defendants to

                                  10   depose Plaintiff and any other necessary witnesses confined in prison.

                                  11           6.      All communications by Plaintiff with the Court must be served on Defendants or

                                  12   Defendants’ counsel, once counsel has been designated, by mailing a true copy of the document to
Northern District of California
 United States District Court




                                  13   them.

                                  14           7.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  15   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                  16   Pursuant to Northern District Local Rule 3-11, a party proceeding pro se whose address changes

                                  17   while an action is pending must promptly file a notice of change of address specifying the new

                                  18   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                  19   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                  20   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                  21   se party indicating a current address. See L.R. 3-11(b).

                                  22           8.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  23   granted provided they are filed on or before the deadline they seek to extend.

                                  24           IT IS SO ORDERED.

                                  25   Dated: January 22, 2021

                                  26                                                     ______________________________________
                                                                                         JUDGE YVONNE GONZALEZ ROGERS
                                  27                                                     United States District Judge
                                  28
                                                                                          7
